465 F.2d 1402
80 L.R.R.M. (BNA) 3392, 69 Lab.Cas.  P 12,898
EL PASO JOINT BOARD, AMALGAMATED CLOTHING WORKERS OFAMERICA, et al., Plaintiffs-Appellants,v.FARAH MANUFACTURING CO., Inc., et al., Defendants-Appellees.
No. 72-2174 Summary Calendar.*
United States Court of Appeals,
Fifth Circuit.
July 24, 1972.

Appeal from the United States District Court for the Western District of Texas; Ernest Guinn, Judge.
L. N. D. Wells, Jr., Dallas, Tex., Ben A. Endlich, Fred Weldon, El Paso, Tex., for plaintiffs-appellants.
William J. Derrick, El Paso, Tex., for defendants-appellees.
Before JOHN R. BROWN, Chief Judge, GOLDBERG and MORGAN, Circuit Judges.
PER CURIAM:


1
The order of the district court dismissing the plaintiffs' complaint is vacated and the cause is remanded to the district court.  See Medrano et al. v. Allee et al., 347 F.Supp. 605, 3-Judge Court, S.D. Tex., 1972.


2
Further, the district court will immediately upon receipt of this court's mandate enter an order enjoining each of the defendants, their agents, subordinates, successors, and all persons in active concert with them from denying any of the members, officers, or agents of plaintiffs, or any of defendant Farah's employees the right to peacefully picket and protest against defendant Farah.


3
The district court shall further restrain each of the defendants, their officers and agents from in any manner arresting, jailing, harassing, or requiring bond of any of plaintiffs or Farah's employees from engaging in peaceful picketing and assembly.


4
Such order will remain in effect pending the district court's decision and final disposition of any appeal resulting therefrom.  United States v. Wood, 5 Cir. 1961, 295 F.2d 772, cert. den. 369 U.S. 850, 82 S.Ct. 933, 8 L.Ed.2d 9; Woods v. Wright, 5 Cir.1964, 334 F.2d 369.


5
Vacated and remanded.



*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I